UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) 119 Washington Ave. Suite 504, Miami Beach, FL 33139 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD 119 Washington Ave. Suite 504, Miami Beach, FL 33139 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30/14 Date of reporting period: 7/01/13 - 6/30/14 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SHAREHOLDER REPORT The Herzfeld Caribbean Basin Fund, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Investment Advisor HERZFELD/CUBA a division of Thomas J. Herzfeld Advisors, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Transfer Agent & Registrar State Street Bank and Trust 200 Clarendon Street, 16th Floor Boston, MA02116 (617) 662-2760 Custodian State Street Bank and Trust 200 Clarendon Street, 5th Floor Boston, MA02116 Counsel Pepper Hamilton LLP 3000 Two Logan Square 18th and Arch Streets Philadelphia, PA19103 Independent Auditors KPMG, LLP 55 Second Street, Suite 1400 San Francisco, CA 94105 The Herzfeld Caribbean Basin Fund Inc.’s investment objective is long-term capital appreciation.To achieve its objective, the Fund invests in issuers that are likely, in the Advisor’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela (“Caribbean Basin Countries”). The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers,including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. Listed NASDAQ Capital Market Symbol: CUBA -2- Letter to Stockholders (Unaudited) July 31, 2014 Dear Fellow Stockholders: We are pleased to present our Annual Report for the period ended June 30, 2014.On that date, the net asset value of The Herzfeld Caribbean Basin Fund, Inc. (CUBA) was $9.12 per share. For the fiscal year ended June 30, 2014, the total investment return of the Fund was 8.98% based on market value per share, and 11.83% based on net asset value per share.* The Fund seeks long-term capital appreciation through investment in companies which the Advisor believes are poised to benefit from economic, political, structural, and technological developments in countries within the Caribbean Basin.As part of that strategy we have focused specifically on companies that are poised to benefit from the resumption of U.S. trade with Cuba, once the U.S. embargo prohibiting trade with that country is eased or lifted.Since it is impossible to predict the future path of the U.S. embargo, we have further concentrated on investments which we believe can do well even if there is no political or economic change with respect to Cuba. Growing Support for Economic and Political Relations with Cuba In recent months, prominent businessmen, politicians, military officers, and former government officials have encouraged greater engagement with Cuba citing the failure of the 53 year U.S. embargo to effect changes to the existing regime.Hillary Clinton, sugar tycoon Alfonso Fanjul, and President of the U.S. Chamber of Commerce Thomas Donohue, are among the many powerful people who have voiced support for normalizing relations with Cuba, assuming certain conditions are met.Also, recent polls show a shift in political views with a majority of Americans now in favor of lifting the embargo.Cuban-Americans, who for many years have supported the embargo, now make up the minority, because the younger generation of Cuban-Americans seem to have more moderate views. * The calculation of the total investment return assumes reinvestment of dividends and distributions at prices obtained by the dividend reinvestment plan. -3- Letter to Stockholders (Unaudited) (continued) These developments may mean that the main impediment to normalizing relations voters’ support of the embargo, is waning. Additionally, continuing instability in Venezuela threatens the inflows of subsidized oil to Cuba one of the last things keeping afloat the communist regime.Extreme inflation and rapidly increasing poverty have led to continued economic and political volatility in Venezuela.This, coupled with plummeting oil exports and declining production levels for the nation, may force Venezuela to reconsider its policy of supplying subsidized oil to Cuba.As a result of this pressure on its economy, the Cuban regime may be more amenable to U.S. diplomatic overtures, even though relations between Cuba and Russia have been warming. We believe these developments could be extremely important catalysts in normalizing relations with Cuba and we view them as especially promising for select holdings in the Fund. Investment Strategy Over the fiscal year, a strong rally in domestic equity markets pushed fundamental valuations higher and presented a good opportunity for us to reposition our portfolio.As a result of the repositioning, Seaboard Corporation (SEB), the diverse agri-business and transportation company, our largest holding for many years, is now the third largest position in the Fund.We reduced our holding of SEB’s shares after the company announced a tender offer and share buyback program at an average price of approximately $2,910 per share. Copa Holdings, S.A. (CPA) was by far our largest addition to the portfolio over the fiscal year, and it is now our largest holding.After steadily trimming this core holding over the past few years, we decided to buy CPA following a more than 25% decline from its January highs, on news that airlines had billions in cash trapped in Venezuela.As CPA’s revenues from Venezuela make up 15% of the company’s total revenue, we felt the market overreacted to the news and we aggressively added shares, almost doubling our position since the start of the calendar year.The sell-off in CPA proved to be a great opportunity to take advantage of investor pessimism, as the airline has some of the highest revenue growth rates and net profit margins in the industry.In addition, we believe that CPA will benefit from both short-term and long-term tailwinds from increased travel accompanying the World Cup in -4- Letter to Stockholders (Unaudited) (continued) Brazil and the upgrade of the Panama Canal (expected to be completed in 2015).Venezuela has made efforts to pay installments to the airline and CPA has rebounded off its recent lows.A new position we added during the period was airline Avianca Holdings S.A. (AVH), also punished severely by Venezuelan news, in spite of the fact that the company’s exposure to Venezuela represents only 7% of revenues. Our second largest holding, Coca-Cola Femsa, S.A.B. de C.V. ADR (KOF), has not fared very well.The optimistic comments in our most recent semi-annual letter to shareholders (indicating that we believed SEB and KOF would rebound in 2014), have been only half right so far.SEB hit new all-time highs during the first six months of 2014 and remains strong, while KOF fell 5.7% during the six month period.Revenue growth rates have slowed for KOF as investors have punished the growth stock.At the present time, we consider it a good value.Going forward we believe it should benefit from higher estimated global growth rates in the second half of 2014 and beyond. Outlook After the U.S., Mexican securities make up our second largest geographic allocation for the Fund.For the second consecutive fiscal year, the S&P 500 Index beat the Mexican Bolsa Index by a substantial margin as the S&P 500 returned 24.15% to the Mexican Bolsa’s 7.15%, adjusted for dividends.The Mexican market, along with other under performing Latin American markets, now appear to be on the upswing.We look for this to continue going forward and expect some of our larger Mexican and other Latin American holdings such as CPA, KOF, Banco Latinoamericano de Comercio Exterior, S.A. (BLX), Bancolombia, S.A. (CIB), Cemex S.A.B. de C.V. ADR (CX), Grupo Televisa, S.A.B. ADR (TV), and America Movil, S.A.B. de C.V. ADR (AMX), among others, to participate in the rally. We are cautious on the U.S. domestic markets, given the steady rise in prices we have seen over the past five years, as well as valuations which are beginning to look fully priced.Furthermore, the Federal Reserve has stated it intends to end Quantitative Easing through the purchase of bonds in the open market toward the end of this year.We are however, still seeing pockets of opportunity.For example, in our opinion, MasTec Inc. (MTZ), one of our top holdings, and an interesting CUBA play looks especially undervalued based on its fundamentals.We feel that this speciality contractor operating across a range of industries in the energy and communications infrastructure space is well positioned in one of the larger growth sectors in the United States.We are optimistic that shares of MTZ will rebound from its current lows. -5- Letter to Stockholders (Unaudited) (continued) Rights Offering As you may have seen in the press release, The Herzfeld Caribbean Basin Fund, Inc. is planning to conduct a nontransferable rights offering in 2014 that will provide stockholders with the opportunity to purchase more shares of the Fund at a discounted price.Commencement of the offer will be announced via press release and the definitive terms of the offer, including important dates and the subscription price, will be included in the prospectus. Discussion regarding the rights offering herein is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted.The offer will be made only by means of a prospectus and only after the registration statement on file with the SEC has been declared effective. Largest Allocations The following tables present our largest investment and geographic allocations as of June 30, 2014. Geographic Allocation % of Net Assets Largest Portfolio Positions % of Net Assets USA 52.05% Copa Holdings, S.A 7.24% Mexico 20.23% Coca Cola Femsa, S.A.B Panama 11.20% de C.V. ADR 6.58% Cayman 3.99% Seaboard Corporation 5.65% Bahamas 3.63% MasTec, Inc. 5.47% Colombia 3.64% Lennar Corp. 5.03% Puerto Rico 2.38% Royal Caribbean Cruises Ltd. 4.93% Latin Amer. Region 0.03% Watsco Incorporated 3.73% Belize 0.06% Banco Latinoamericano Cuba 0.00% de Comercio Exterior, S.A. 3.71% Cash and Bancolombia, S.A. 3.63% Other Countries 2.80% Consolidated Water Co. Ltd. 3.62% The above commentary is for informational purposes only and does not represent an offer, recommendation or solicitation to buy, hold or sell any security.The specific securities identified and described do not represent all of the securities purchased or sold and you should not assume that investments in the securities identified and discussed will be profitable.Portfolio composition is subject to change. -6- Letter to Stockholders (Unaudited) (continued) 20th Anniversary of Start of Trading May 20, 2014 marked the 20th anniversary of the Fund’s start of trading on the NASDAQ Capital Market.The date was selected to honor Cuban Independence Day and to emphasize the importance of Cuba to the economic future of the Caribbean Basin.The Fund was launched through a continuous offering which began in 1993 and closed in the first quarter of 1994.Trading was then delayed until May 20, 1994.Below is a photo commemorating the Fund’s 20th anniversary. Daily net asset values and press releases by the Fund are available on the Internet at www.herzfeld.com. We would like to thank the members of the Board of Directors for their hard work and guidance and also thank our fellow stockholders for their continued support and suggestions. Sincerely, Thomas J. Herzfeld Erik M. Herzfeld Chairman of the Board, Portfolio Manager President and Portfolio Manager -7- Schedule of Investments as of June 30, 2014 Shares or Principal Amount Description Fair Value Common stocks - 97.40% of net assets Airlines - 7.75% Avianca Holdings, SA Spon ADR $ Copa Holdings, S.A. ERA Group Inc.* Banking and finance - 9.82% Bancolombia, S.A. Banco Latinoamericano de Exportaciones, S.A. Evertec, Inc. Popular Inc.* W Holding Co. Inc. (Note 3)* Western Union Company Communications - 9.36% América Móvil, S.A.B. de C.V. ADR América Móvil, S.A.B. de C.V. Series A América Móvil, S.A.B. de C.V. Series L Atlantic Tele-Network, Inc. Fuego Enterprises Inc.* Grupo Radio Centro S.A.B. de C.V.* Grupo Televisa, S.A.B. ADR Spanish Broadcasting System, Inc.* Conglomerates and holding companies - 0.05% Admiralty Holding Company (Note 3)* BCB Holdings Ltd.* Shellshock Ltd. Ord.* Construction and related - 9.43% Cemex S.A.B. de C.V. ADR Cemex S.A.B. de C.V. Series CPO 20 Ceramica Carabobo Class A ADR (Note 3)* Martin Marietta Materials MasTec, Inc.* Vulcan Materials Consumer products and related manufacturing - 3.73% Grupo Casa Saba, S.A.B. de C.V. (Note 3)* * Non-income producing See accompanying notes to the financial statements. -8- Schedule of Investments as of June 30, 2014 Shares or Principal Amount Description Fair Value Watsco Incorporated $ Food, beverages and tobacco - 14.31% Chiquita Brands International Inc.* Cleanpath Resources Corp.* 16 Coca Cola Femsa, S.A.B. de C.V. ADR Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Fomento Económico Mexicano, S.A.B. de C.V. ADR Fresh Del Monte Produce Inc. Housing - 5.04% Lennar Corporation Homex Development Corp.* Investment companies - 0.10% Latin American Discovery Fund Mexico Equity & Income Fund Waterloo Investment Holdings Ltd. (Note 3)* Leisure - 14.46% Carnival Corp. Norwegian Cruise Line Holdings Ltd.* Royal Caribbean Cruises Ltd. Steiner Leisure Ltd.* Mining - 4.80% Grupo México, S.A.B. de C.V. Series B Freeport McMoran Copper Tahoe Resources, Inc.* Pulp and paper - 0.15% Kimberly-Clark de México, S.A.B. de C.V. Series A Railroad - 1.67% Norfolk Southern Corporation * Non-income producing See accompanying notes to the financial statements. -9- Schedule of Investments as of June 30, 2014 Shares or Principal Amount Description Fair Value Retail - 2.02% Grupo Elektra, S.A.B. de C.V. Series CPO $ Pricesmart Inc. Wal-Mart de México, S.A.B. de C.V. Series V Service - 0.03% Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B Trucking and Marine Freight - 7.62% Grupo TMM, S.A.B. ADR* Seaboard Corporation Seacor Holdings, Inc.* Teekay LNG Partners LP Ultrapetrol Bahamas Ltd.* Utilities - 6.20% Caribbean Utilities Ltd. Class A Consolidated Water, Inc. Cuban Electric Company (Note 3)* Teco Energy Inc. Other - 0.86% Geltech Solutions Inc.* Gusbourne PLC* Impellam Group Margo Caribe, Inc.* Siderurgica Venezolana Sivensa, S.A. ADR (Note 3)* 79 Siderurgica Venezolana Sivensa, S.A. Series B (Note 3)* Total common stocks (cost $28,379,412) $ * Non-income producing See accompanying notes to the financial statements. -10- Schedule of Investments as of June 30, 2014 Shares or Principal Amount Description Fair Value Bonds - 0% of net assets $ Republic of Cuba - 4.5%, 1977 - in default $
